In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3473 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

TYREE M. NEAL, SR., 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
           No. 4:00‐cr‐40101‐06 — J. Phil Gilbert, Judge. 
                     ____________________ 

      ARGUED JULY 8, 2015 — DECIDED JANUARY 21, 2016 
                     ____________________ 

    Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Appellant  Tyree Neal  was  sen‐
tenced to prison and supervised release after pleading guilty 
to federal drug crimes in 2001. He was released from prison 
in  2010  but  was  sent  back  in  2013  for  another  eight‐
een months  after  violating  several  conditions  of  his  super‐
vised release. When Neal completed the new term of impris‐
onment in 2014, he asked the district court to rescind a spe‐
2                                                      No. 14‐3473 

cial  condition  of  supervised  release  authorizing  warrantless 
searches  of  his  person  and  residence.  That  condition,  Neal 
argued,  is  inappropriate  for  drug  offenders.  The  district 
court denied the motion to rescind the condition, prompting 
this  appeal  regarding  the  search  condition.  But  on  appeal 
Neal also challenges for the first time the legality of all of the 
standard conditions of supervised release that were imposed 
initially in 2001 and again in 2013. 
    A threshold question is whether a district court is author‐
ized to revisit an arguably unlawful condition of supervised 
release  if  that  condition  could  have  been  challenged  on  di‐
rect  appeal  but  was  not.  We  conclude  that  18  U.S.C. 
§ 3583(e)(2) permits a defendant to request relief from a con‐
dition of supervised release on substantive grounds, such as 
that  the  condition  is  substantively  unlawful  or  that  it  no 
longer  serves  the  purposes  of  supervised  release.  Section 
3583(e)(2)  does  not  authorize  such  late  challenges  based  on 
asserted procedural errors from the time of the original sen‐
tencing, such as a claim that the court failed to provide a suf‐
ficient  explanation  for  the  condition  or  that  there  was  not 
sufficient  evidence to  support the then‐unchallenged  condi‐
tion.  On  the  merits,  however,  we  uphold  the  search  condi‐
tion. We also decline to address Neal’s appellate challenge to 
the  standard  conditions  of  supervised  release.  He  waived 
that claim by not raising it in the district court. 
I.  Factual and Procedural History 
    Neal  pled  guilty  to  a  conspiracy  charge  and  to  substan‐
tive  counts  involving  powder  and  crack  cocaine.  In 
June 2001  the  district  court  sentenced  him  to  a  total  of 
137 months in prison to be followed by three years of super‐
No. 14‐3473                                                        3 

vised  release.  He  did  not  appeal  the  sentence.  Neal  was  re‐
leased from prison in December 2010. 
    A  month  later,  in  January 2011,  Neal’s  probation  officer 
petitioned the district court to add a special condition of su‐
pervised  release  requiring  Neal  to  submit  to  mental‐health 
treatment.  After  a  hearing  the  district  court  imposed  that 
condition  and  modified  another  condition  prohibiting  Neal 
from  possessing  controlled  substances  unlawfully  and  also 
requiring  periodic  drug  testing.  Neal  appealed  the  drug‐
testing  condition.  We  affirmed  based  on  Neal’s  history  of 
drug abuse. United States v. Neal, 662 F.3d 936 (7th Cir. 2011). 
    In  December 2012  the  probation  officer  again  asked  the 
district  court  to  modify  Neal’s  conditions  of  supervised  re‐
lease.  The  probation  officer  proposed  a  curfew,  requiring 
Neal  to  be  at  home  from  9:00  p.m.  to  5:00 a.m.  for  six 
months. The probation officer also sought a special condition 
requiring Neal to submit to warrantless searches of his “per‐
son, residence, real property, place of business, computer or 
electronic  communication  or  data  storage  device  or  media, 
vehicle,  or  any  other  property”  if  there  was  a  reasonable 
suspicion of finding contraband or evidence of a violation of 
a supervised‐release condition. Before the district court had 
acted  on  that  request,  however,  the  probation  officer  peti‐
tioned  for  revocation  of  Neal’s  supervised  release  based  on 
numerous violations, including lying to the probation officer 
and possessing cocaine and marijuana. 
    During  a  revocation  hearing  in  March 2013,  Neal 
admitted  the  violations.  The  district  court  revoked  his 
supervised  release  and  imposed  eighteen  more months  of 
prison,  plus  a  new  three‐year  term  of  supervised  release  to 
follow.  The  court  orally  imposed  eight  special  conditions, 
4                                                      No. 14‐3473 

including the search condition that the probation officer had 
requested.  The  court’s  written  judgment  also  listed 
thirteen “standard  conditions  of  supervised  release”  that 
were  not  mentioned  during  the  hearing.  These  same 
standard  conditions,  with  only  minor  differences,  had  been 
imposed at Neal’s sentencing in 2001. 
    Neal filed a notice of appeal, but his lawyer sought leave 
to  withdraw  on  the  ground  that  an  appeal  would  be 
frivolous.  See Anders  v.  California,  386  U.S.  738  (1967).  No 
concern  was  raised  about  any  condition  of  supervised 
release  in  counsel’s  submission  or  in  Neal’s  response  in 
opposition  filed  under  Circuit  Rule 51(b).  In  February 2014, 
we  granted  counsel’s  motion  to  withdraw  and  dismissed 
Neal’s appeal. United States v. Neal, 556 F. App’x 495 (7th Cir. 
2014). 
    Neal  was  released  from  prison  again  in  June 2014  and 
began  his  second  term  of  supervised  release.  Two  weeks 
later he filed a pro se motion to modify conditions of super‐
vised release and asked that counsel be appointed. That mo‐
tion did not identify any statute or rule authorizing relief. It 
sought  to  have  the  special  conditions  of  supervised  release 
set aside as “inappropriate” but did not single out any par‐
ticular  condition.  The  district  court  appointed  counsel,  who 
did not file an amended motion. 
    At a hearing on Neal’s motion, his lawyer explained that 
Neal was contesting only four of the eight special conditions 
of  supervised  release.  After  the  hearing,  Neal  dropped  his 
challenges  to  all  but  the  condition  requiring  him  to  submit 
to warrantless searches of his person and property based on 
a reasonable suspicion of contraband or violations of super‐
vised release. We limit our discussion to that condition. 
No. 14‐3473                                                             5 

    Neal’s probation officer testified that the search condition 
was necessary because Neal had failed three drug tests and 
had  a  history  of  deceiving  probation  officers  and  using 
drugs while on supervised release. Neal argued that a condi‐
tion  authorizing  warrantless  searches  can  be  imposed  only 
on  persons  convicted  of  sex  offenses  against  minors,  not 
those  convicted  of  drug  offenses.  Neal  also  argued,  citing 
United  States  v.  Siegel,  753  F.3d  705  (7th  Cir.  2014),  that  the 
district  judge  had  erred  in  the  2013  revocation  hearing  by 
imposing  the  search  condition  without  making  a  specific 
finding of necessity. 
    The  district  court  concluded  that  the  search  condition 
was  necessary  because  Neal  had  previously  used  drugs 
while  on  supervised  release  and  yet  was  balking  at  even 
drug treatment. The court noted that the search condition is 
“not a wide‐open, ‘I can come to your house at any time day 
or night’” provision. Instead, the court explained, any search 
must be conducted at a reasonable time and in a reasonable 
manner based on reasonable suspicion of finding contraband 
or some other evidence of a violation. Neal filed a notice of 
appeal and was assigned new counsel. 
II.  Analysis 
    On  appeal  Neal  continues  to  insist  that  a  special  condi‐
tion authorizing warrantless searches is appropriate only for 
those  convicted  of  sex  offenses  against  minors,  not  drug 
crimes. Neal also argues, citing United States v. Thompson, 777 
F.3d 368 (7th Cir. 2015), that a “full remand is required” be‐
cause, when his present term of supervised release was im‐
posed  in  2013,  the  district  court  did  not  justify  re‐imposing 
the thirteen standard conditions. Before we can turn to these 
questions,  we  must  consider  under  what  circumstances  a 
6                                                          No. 14‐3473 

defendant  may  use  a  post‐judgment  motion  to  contest  a 
condition  of  supervised  release  that  could  have  been  chal‐
lenged on direct appeal but was not. 
     A.  Availability of Motion Under 18 U.S.C. § 3583(e)(2) 
    Conditions of supervised release are part of a defendant’s 
sentence,  Thompson,  777  F.3d  at  373,  and  the  avenues 
available to alter a sentence are limited. Apart from a direct 
appeal,  a  defendant’s  options  might  include  a  prompt  mo‐
tion  to  correct  a  clear  error,  Fed.  R.  Crim.  P. 35(a)  (fourteen 
day limit); a motion for a sentence reduction to reward sub‐
stantial assistance, Fed. R. Crim. P. 35(b); a petition for a sen‐
tence  reduction  under  a  retroactive  amendment  to  the  Sen‐
tencing  Guidelines,  18  U.S.C.  § 3582(c)(2);  or  an  application 
to vacate  an  illegal conviction or sentence,  28 U.S.C. § 2255. 
See Suggs  v.  United  States,  705  F.3d  279,  281  (7th  Cir.  2013); 
United  States  v.  Redd,  630  F.3d  649,  650–51  (7th  Cir.  2011); 
Romandine  v.  United  States,  206  F.3d  731,  734–35  (7th  Cir. 
2000); United States v. Vilar, 645 F.3d 543, 546 (2d Cir. 2011); 
United States v. Blackwell, 81 F.3d 945, 947–48 (10th Cir. 1996). 
    In addition, as a general proposition, a district court may 
modify  conditions  of  supervised  release  at  any  time  under 
18  U.S.C.  § 3583(e)(2).  See United  States  v.  Ramer,  787  F.3d 
837,  838–39  (7th  Cir.  2015);  United  States  v.  Evans,  727  F.3d 
730,  732  (7th  Cir.  2013).  At  oral  argument  Neal  identified 
§ 3583(e)(2) as the authority for his “Motion to Modify Con‐
ditions  of  Supervised  Release.”  We  agree  that  his  use  of 
§ 3583(e)(2) was proper, but the path to that conclusion is not 
as simple as the “at any time” text might suggest. 
     Section 3583(e)(2) provides: 
No. 14‐3473                                                              7 

        Modification  of  conditions  or  revocation.  — 
        The court may, after considering the factors set 
        forth  in  section  3553(a)(1),  (a)(2)(B),  (a)(2)(C), 
        (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) — 
        (2)  extend  a  term  of  supervised  release  if  less 
        than the maximum authorized term was previ‐
        ously imposed, and may modify, reduce, or en‐
        large  the  conditions  of  supervised  release,  at 
        any time prior to the expiration or termination 
        of  the  term  of  supervised  release,  pursuant  to 
        the provisions of the Federal Rules of Criminal 
        Procedure  relating  to  the  modification  of  pro‐
        bation and the provisions applicable to the ini‐
        tial setting of the terms and conditions of post‐
        release supervision … . 
   The references in § 3583(e) to portions of § 3553(a) incor‐
porate, for purposes of decisions to modify conditions of su‐
pervised  release,  nearly  all  of  the  original  sentencing  goals, 
excepting only the need for a sentence to reflect the serious‐
ness  of  the  offense,  to  promote  respect  for  the  law,  and  to 
provide  just  punishment,  and  the  directive  to  consider  the 
“kinds of sentences available.” 
    There may be many reasons for a district court to modify 
or  clarify  a  defendant’s  conditions  of  supervised  release, 
even  long  after  the  term  of  supervision  was  imposed. 
See Evans,  727  F.3d  at  732–33  (modification  permitted  with‐
out violation or even changed circumstances; modification is 
permitted to respond to changes in the supervisee’s circum‐
stances and new ideas and methods of rehabilitation); United 
States  v.  Lilly,  206  F.3d  756,  759,  761–62  (7th  Cir.  2000);  Fed. 
R. Crim. P. 32.1, Advisory Committee notes (1979). 
8                                                        No. 14‐3473 

    Other circuits, too, recognize that § 3583(e)(2) can be used 
to alter conditions of supervised release to promote effective 
supervision. This is true even if the change is prompted not 
by changed circumstances but by a court’s or a probation of‐
ficer’s recognition of a shortcoming in the original conditions 
that  arguably  could  have  been  foreseen  when  the  term  of 
supervised  release  was  first  imposed.  See United  States  v. 
Bainbridge, 746 F.3d 943, 946–50 (9th Cir. 2014); United States 
v. Lonjose, 663 F.3d 1292, 1296, 1302–03 (10th Cir. 2011); Unit‐
ed  States  v.  Begay,  631  F.3d  1168,  1170–73  (10th  Cir.  2011); 
United States v. Davies, 380 F.3d 329, 332 (8th Cir. 2004); Unit‐
ed States v. Lowenstein, 108 F.3d 80, 84–85 (6th Cir. 1997). 
    We have not yet decided whether the scenarios allowing 
for  modification  include  a  defendant’s  delayed  contention 
that  a  condition  of  supervised  release  was  imposed  errone‐
ously in the first place. However, we recently adopted a fair‐
ly  broad  approach  to  the  “at  any  time”  language  in 
§ 3583(e)(2),  holding  that  it  allows  a  defendant  to  challenge 
the  lawfulness  of  a  condition  of  supervised  release  even 
while an appeal is pending. See Ramer, 787 F.3d at 838 (dis‐
trict  court  could  act  on  parties’  joint  motion  un‐
der § 3583(e)(2) to correct unlawful condition relating to col‐
lecting restitution). 
   We are aware of three circuits with precedential opinions 
addressing  the  scope  of  § 3583(e)(2)  in  language  that  is  not 
consistent with our approach, though we do not necessarily 
disagree  with  the  results  in  those  cases.  In  United  States  v. 
Lussier, 104 F.3d 32, 34 (2d Cir. 1997), the Second Circuit held 
that  a  defendant  whose  conviction  and  sentence  were  al‐
ready final could not use § 3583(e)(2) to challenge anew the 
legality  of  the  restitution  term  of  his  original  sentence.  The 
No. 14‐3473                                                             9 

defendant in Lussier had not challenged the restitution term 
on direct appeal or even under 28 U.S.C. § 2255. Because one 
term  of  his  supervised  release  was  to  make  restitution  pay‐
ments,  however,  he  argued  that  he  could  use  § 3583(e)(2) 
years  later  to  bring,  in  effect,  a  collateral  challenge  to  that 
restitution order. The Second Circuit rejected that effort. We 
agree  with  the  core  reasoning  of  Lussier  that  § 3583(e)(2) 
should not be used in that manner, which would evade the 
detailed  statutory  scheme  for  orderly  and  timely  appellate 
review of sentences, including restitution orders. 
    The Lussier opinion also used broader language, howev‐
er, seeming to extend its reasoning to any argument that any 
condition of supervised release is illegal in any respect: “The 
plain  language  of  subsection  3583(e)(2)  indicates  that  the  il‐
legality  of  a  condition  of  supervised  release  is  not  a  proper 
ground  for  modification  under  this  provision.”  104  F.3d  at 
34.  The  Lussier  court  reasoned  that  illegality  is  a  basis  for  a 
challenge  to  a  sentence  on  direct  appeal  under  18  U.S.C. 
§ 3742(a)  or  in  a  motion  under  28  U.S.C.  § 2255,  while 
§ 3583(e)(2)  directs  a  district  court  to  consider  the  goals  of 
sentencing under § 3553(a) but makes no reference to illegal‐
ity. 
    The Fifth and  Ninth  Circuits have followed  this broader 
language and reasoning in Lussier. In United States v. Hatten, 
167  F.3d  884,  886  (5th  Cir.  1999),  a  defendant  tried  to  use 
§ 3583(e)(2)  to  challenge  a  condition  of  supervised  release 
that  had  delegated  to  the  probation  officer  decisions  about 
his restitution payment schedule. The government agreed to 
correct  the  error.  The  district  court  did  so,  adopting  as  the 
court’s  order  the  same  schedule  the  probation  officer  had 
chosen. On the defendant’s appeal, the Fifth Circuit held that 
10                                                       No. 14‐3473 

the  district  court  lacked  jurisdiction  to  make  the  correction, 
following the broad language in Lussier about any challenges 
to legality of supervised release conditions. 
    In  United  States  v.  Gross,  307  F.3d  1043,  1044  (9th  Cir. 
2002), the Ninth Circuit also followed the broad language of 
Lussier  and  Hatten.  The  defendant  in  Gross  was  still  appeal‐
ing his original sentence for bankruptcy fraud when he tried 
to use  § 3583(e)(2) in the district  court to modify  conditions 
of his supervised release that limited his business and prop‐
erty dealings. The Ninth Circuit held that modification could 
not be based on a finding that a condition was illegal, but it 
remanded  the  matter  for  the  district  court  to  consider 
whether  the  statutory  factors  or  changed  circumstances 
would call for modification of the conditions. But see United 
States  v.  Miller,  205  F.3d  1098,  1101  &  n.1  (9th  Cir.  2000) 
(reading  both  Lussier  and  Hatten  narrowly,  limited  to  chal‐
lenges based on legality of original sentence). 
     Also  consistent  with  these  decisions,  the  Second  Circuit 
in  United  States  v.  Myers,  426  F.3d  117,  123  (2d  Cir.  2005), 
considered  on  direct  appeal  the  defendant’s  constitutional 
challenge to a condition of supervised release. The court re‐
jected  the  government’s  argument  that  the  issue  should  be 
deferred on the theory that the sentencing court could revisit 
the  challenged  condition  of  supervised  release  at  any  time 
under  § 3583(e)(2).  The  constitutional  issue  (restrictions  on 
the defendant’s contact with his own son) had been raised in 
a  timely  and  proper  way  on  direct  appeal.  The  Second  Cir‐
cuit  found  no  reason  to  defer  a  decision  on  that  issue  until 
the  defendant  completed  his  prison  sentence  and  began  his 
term of supervised release. 
No. 14‐3473                                                            11 

    The parties have not addressed these decisions, nor have 
we found a precedential appellate opinion disagreeing with 
the  broader  language  in  them.  We  have  no  disagreement 
with the results in Lussier or Myers. In each case the court of 
appeals  reached  a  result  aimed  at  ensuring  orderly  pro‐
cessing  of  appeals.  In  Lussier,  the  defendant  tried  to  use 
§ 3583(e)(2) to bring a late and collateral challenge to the res‐
titution  component  of  the  original  sentence  itself.  In  Myers 
the defendant had brought a timely challenge to supervised 
release  on  his  direct  appeal,  and  the  Second  Circuit  under‐
standably saw no need to defer a decision. (We are less con‐
fident about the results in Hadden and Gross, but they are al‐
so factually distinguishable from our case.) 
    We are not persuaded, however, by the broader language 
interpreting  § 3583(e)(2)  as  implicitly  barring  challenges  to 
the  legality  of  current  conditions  of  supervised  release. 
When confronted with a serious challenge to the legality of a 
currently binding condition—one that could be enforced by 
sending  the  defendant  back  to  prison—we  believe  a  court 
would need much more explicit statutory direction than we 
find  in  the  text  of  § 3583(e)  to  refuse  to  consider  the  issue. 
The alternative view would require a person under supervi‐
sion  who  sought  to  challenge  an  ambiguous  or  arguably  il‐
legal  restraint  on  his  liberty  to  violate  the  condition  and  to 
risk a return to prison. Consistent with this concern, the ad‐
visory committee notes to Rule 32.1 explain that a person on 
probation  (and  now  supervised  release)  should  be  able  to 
obtain  clarification  or  modification  of  an  ambiguous  condi‐
tion  without  first  having  to  violate  it.  Fed.  R.  Crim.  P.  32.1, 
Advisory Committee notes (1979). 
12                                                        No. 14‐3473 

    We  conclude  that  § 3583(e)(2)  is  better  interpreted  to  al‐
low  a  defendant  to  bring  substantive  challenges  to  the  cur‐
rent legality of conditions of supervised release. This view is, 
we believe, more consistent with the aims of supervised re‐
lease  and  with  the  language  and  evident  purpose  of 
§ 3583(e)(2), which, again, allows modification “at any time.” 
    This  approach  is  consistent  with  and  follows  from  our 
earlier  decisions  in  closely  related  circumstances.  In  United 
States v. Silvious, 512 F.3d 364, 370–71 (7th Cir. 2008), the de‐
fendant argued on direct appeal that some conditions of su‐
pervised release were overbroad. Because he had not raised 
the  issues  in  the  district  court,  we  reviewed  only  for  plain 
error. We held there was no plain error precisely because the 
challenged  conditions  would  be  “readily  modifiable  at  the 
defendant’s request” under § 3583(e)(2) and Federal Rule of 
Criminal  Procedure  32.1.  We  explained:  “Encouraging  this 
simple  expedient  to  remedy  erroneously  imposed  condi‐
tions,  rather  than  perpetuating  expensive  and  time‐
consuming appeals and resentencings, promotes the integrity 
and  public  reputation  of  criminal  proceedings.”  512  F.3d  at 
371. 
    Similarly,  in  United  States  v.  Tejeda,  476  F.3d  471,  475–76 
(7th  Cir.  2007),  we  held  in  direct  appeals  that  a  district 
court’s erroneous delegations of authority to a probation of‐
ficer  to  determine  the  details  of  drug  treatment  and  testing 
programs  on  supervised  release  did  not  amount  to  a  plain 
error  requiring  immediate  correction  because  § 3583(e)(2) 
provided  a  means  for  correcting  the  error  once  the  defend‐
ants  actually  began  their  supervised  release.  And  in  United 
States v. McKissic, 428 F.3d 719, 726 (7th Cir. 2005), we held in 
a direct appeal that an overly broad condition of supervised 
No. 14‐3473                                                          13 

release was not a plain error requiring immediate correction 
because  the  defendant  could  obtain  correction  later,  when 
his term of supervised release began, under § 3583(e)(2). 
    The point of supervised release is to rehabilitate persons 
discharged  from  prison  and  to  assist  their  law‐abiding  re‐
turn  to  society.  See United  States  v.  Johnson,  529  U.S.  53,  59 
(2000); United States v. Kappes, 782 F.3d 828, 836–37 (7th Cir. 
2015); United States v. Aldeen, 792 F.3d 247, 252 (2d Cir. 2015); 
United  States  v.  Sullivan,  504  F.3d  969,  972  (9th  Cir.  2007); 
United States v. Armendariz, 451 F.3d 352, 361 (5th Cir. 2006). 
Conditions of supervised release should facilitate an offend‐
er’s  transition  back  to  ordinary  life  rather  than  stand  as 
“’a significant barrier into a full reentry into society.’” United 
States  v.  Goodwin,  717  F.3d  511,  522  (7th  Cir.  2013),  quot‐
ing United  States  v.  Perazza‐Mercado,  553  F.3d  65,  71  (1st 
Cir. 2009). Protection of the public from further crimes by the 
defendant  is  also  an  important  goal  of  supervised  release. 
See 18 U.S.C. § 3583(e), referring to § 3553(a)(2)(C). 
     To these ends, the law gives district courts flexibility and 
discretion  to  formulate  a  beneficial  plan  of  supervised  re‐
lease. But “a judgeship does not come equipped with a crys‐
tal  ball,”  so  predictions  about  appropriate  conditions  of  su‐
pervised release are imperfect. Kappes, 782 F.3d at 838.  
    Section  3583(e)(2)  accommodates  these  uncertainties  by 
allowing  changes  to  an  offender’s  conditions  of  supervised 
release  at  any  time.  Evans,  727  F.3d  at  732–33;  Davies,  380 
F.3d at 332. It gives the parties and district judges a mecha‐
nism to ensure that the conditions they impose remain rele‐
vant and beneficial. Conditions may need to be altered to fit 
changes in society (a good example in recent years has been 
the practical necessity for some access to the internet, which 
14                                                        No. 14‐3473 

had earlier been considered a luxury) or to account for “’new 
ideas and methods of rehabilitation.’” Davies, 380 F.3d at 332, 
quoting  Fed.  R.  Crim.  P.  32.1,  Advisory  Committee  note  on 
Rule 32.1(b) (1979); see Evans, 727 F.3d at 732–33; Begay, 631 
F.3d at 1171 n.2. 
    Modification  might  also  be  warranted  to  address  issues 
arising with real‐world applications of particular conditions. 
Lilly, 206 F.3d at 762 (explaining that § 3583(e)(2) authorizes 
defendant to seek “clarification of a term or condition of su‐
pervised  release  so  that  the  defendant  may  have  an  oppor‐
tunity to comply with the court’s order without first having 
to  violate  it”);  see  also  United  States  v.  Mickelsen,  433  F.3d 
1050, 1057 (8th Cir. 2006) (affirming supervised release con‐
dition  requiring  probation  officer’s  permission  for  contact 
with  any  children  under  18  years  old;  defendant  could  use 
§ 3583(e)(2) to seek relief from arbitrary denial of permission 
to have contact with his grandchildren). 
    We do not see a reason to treat a condition of supervised 
release  that  arguably  is  facially  invalid  or  even  unconstitu‐
tional  differently  from  conditions  that  are  ambiguous  or 
outdated. A term of supervised release should “simulate life 
after  the  program’s  end.”  Perazza‐Mercado,  553  F.3d  at  71. 
That goal would be defeated by subjecting offenders to con‐
ditions  of  release  that  are  unconstitutional  or  otherwise  fa‐
cially  invalid.  An  offender  saddled  with  fatally  vague  or 
overbroad  conditions  may  be  more  likely  to  fail.  The  very 
nature  of  some  invalid  conditions  makes  compliance  diffi‐
cult or uncertain, and a misstep risks an unjustified return to 
prison.  
   It might be argued that it is not necessary to read “at any 
time”  in  § 3583(e)(2)  literally  since  a  defendant  already  has 
No. 14‐3473                                                         15 

available a direct appeal and sometimes § 2255 to contest the 
legality of conditions of supervised release. And we certain‐
ly do not mean to suggest that § 3583(e)(2) can be used for a 
collateral  challenge  to  terms  of  the  underlying  sentence, 
which the Second Circuit rejected in Lussier. But the detailed 
conditions of a distant term of supervised release are typical‐
ly  far  from  the  mind  of  a  defendant  at  sentencing. 
See Thompson,  777  F.3d  at  373;  United  States  v.  Bryant,  754 
F.3d  443,  447  (7th  Cir.  2014);  Siegel,  753  F.3d  at  711.  Most 
fundamental, it is difficult for the judge, the probation office, 
counsel,  and  the  defendant  to  predict  reliably  which  condi‐
tions will best fit the defendant’s situation years hence. The 
“at any time” term of § 3583(e)(2) provides all actors with a 
means to tailor the conditions to the defendant’s situation. 
    The  appropriate  balance  should  bar  a  defendant  from 
using  § 3583(e)(2)  to  argue  that  a  facially  valid  condition  of 
supervised  release  must  be  rescinded  simply  because  of  a 
misstep  in  the  manner  it  was  imposed  long  ago.  Examples 
would  include  arguments  that  the  condition  was  not 
adequately explained  or linked  to  the offense of conviction, 
or  that  evidence  or  other  information  presented  at  the 
original  sentencing  did  not  provide  sufficient  support.  To 
stay  consistent  with  the  statutory  scheme  for  appeal  of 
sentences, and to avoid appeals of waived or forfeited issues, 
where  it  is  likely  to  be  difficult  for  the  government  or  the 
probation  office  to  prepare  a  fair  “do‐over”  of  the  original 
sentencing,  those  sorts  of  procedural  shortcomings  must  be 
raised at the first opportunity or not at all. That should leave 
for  § 3583(e)(2)  only  substantive  challenges  that  raise  real 
concerns  about  the  offender’s  and  society’s  prospects  of 
benefitting  from  a  term  of  supervised  release.  Under  this 
interpretation  of  § 3583(e)(2),  Neal’s  motion  calling  into 
16                                                      No. 14‐3473 

question  the  substantive  legality  of  several  of  the  special 
conditions  then  governing  his  term  of  supervised  release 
was within the scope of the statute. 
      B.  Special Condition Authorizing Warrantless Searches 
     We  turn  to  the  merits  of  Neal’s  challenge  to  the  search 
condition, and we can be brief. Neal cites no authority from 
Title 18  of  the  United  States  Code,  from  the  Sentencing 
Guidelines, or from any court suggesting that a special con‐
dition of supervised release permitting warrantless searches 
can be applied only to sex offenders, not to drug offenders. 
In  fact,  while  the  Sentencing  Commission  recommends  that 
persons  convicted  of  sex  offenses  against  minors  always  be 
subject to a special condition permitting warrantless search‐
es, U.S.S.G. § 5D1.3(d)(7), the Commission has also said that 
the same condition “may otherwise be appropriate in partic‐
ular cases.” § 5D1.3(d). 
    Special  conditions  authorizing  warrantless  searches  are 
imposed frequently in prosecutions for other crimes, includ‐
ing  drug  crimes,  most  often  without  objection.  See, e.g., 
United States v. Monteiro, 270 F.3d 465, 469–70 (7th Cir. 2001) 
(access‐device fraud); United States v. Betts, 511 F.3d 872, 876 
(9th Cir. 2007) (conspiracy to defraud United States); United 
States v. Kingsley, 241 F.3d 828, 837 (6th Cir. 2001) (possession 
of firearm by a felon); United States v. Germosen, 139 F.3d 120, 
131–32  (2d  Cir.  1998)  (conspiracy  to  commit  wire  fraud); 
United  States  v.  Sharp,  931  F.2d  1310,  1311  (8th  Cir.  1991) 
(drug  conspiracy).  There  is  no  legal  obstacle  to  the  search 
condition in this case. 
   As  noted,  a  defendant  cannot  use  § 3583(e)(2)  to  argue 
years after the sentence was imposed that a condition of su‐
No. 14‐3473                                                         17 

pervised release was imposed without adequate supporting 
evidence  or  explanation,  or  through  some  other  procedural 
error.  To  the  extent  Neal  has  raised  any  substantive  chal‐
lenge not already addressed, the search condition is reason‐
able. Neal objected to participating in drug treatment, yet he 
had used drugs while on supervised release in violation of a 
condition  prohibiting  unlawful  possession  and  use  of  con‐
trolled  substances.  The  district  court  sought  to  discourage 
further drug use. Given Neal’s background, the search con‐
dition is reasonably related to that goal. 
   C.  Thirteen Standard Conditions of Supervised Release 
     All  that  remains  is  Neal’s  disagreement  with  the  stand‐
ard conditions of his supervised release, many of which we 
have criticized in Thompson and later decisions. We conclude 
that  Neal  waived  any  claim  about  the  standard  conditions 
by saying nothing about them in the district court. True, his 
pro se  submission  was  open‐ended,  but  as  the  government 
notes, his appointed lawyer explicitly narrowed the dispute 
to  the  search  condition and other special conditions  that  no 
longer  are  contested.  By  doing  so,  Neal  intentionally  relin‐
quished  any  claim  about  the  standard  conditions  of  super‐
vised release. See United States v. Olano, 507 U.S. 725, 733–34 
(1993);  United  States  v.  Jacques,  345  F.3d  960,  962  (7th  Cir. 
2003);  United  States  v.  Staples,  202  F.3d  992,  995  (7th  Cir. 
2000).  When  the  defense  has  identified  specific  conditions 
for the court to evaluate, we do not expect a district court to 
hunt for other problematic conditions of supervised release. 
See United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991). 
  Accordingly, we AFFIRM the denial of Neal’s motion to 
modify conditions of his supervised release.